

115 HRES 188 IH: Condemning the Government of the Islamic Republic of Iran for the 1988 massacre of political prisoners and calling for justice for the victims.
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 188IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. McCaul (for himself, Mr. Royce of California, Mr. Engel, Mrs. Comstock, Mr. McClintock, Mr. Sessions, Mr. Keating, Mr. Sherman, Mr. Young of Alaska, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the Government of the Islamic Republic of Iran for the 1988 massacre of political
			 prisoners and calling for justice for the victims.
	
 Whereas over a 4-month period in 1988, the Government of the Islamic Republic of Iran carried out the barbaric mass executions of thousands of political prisoners and many unrelated political groups;
 Whereas according to a report by the Iran Human Rights Documentation Center, the massacre was carried out pursuant to a fatwa, or religious decree, issued by then-Supreme Leader Ayatollah Ruhollah Khomeini, that targeted the People’s Mojahedin of Iran (PMOI), also known as the Mujahedeen-e-Khalq (MEK);
 Whereas according to a November 2, 2007, report by Amnesty International, between 27 July 1988 and the end of that year, thousands of political prisoners [in Iran], including prisoners of conscience, were executed in prisons nationwide;
 Whereas the killings were carried out on the orders of a judge, an official from the Ministry of Intelligence, and a state prosecutor, known to the prisoners as Death Commissions which undertook proceedings in a manner designed to eliminate the regime’s opponents;
 Whereas those personally responsible for these mass executions include senior officials serving in the current Government of Iran;
 Whereas prisoners were reportedly brought before the commissions and briefly questioned about their political affiliation, and any prisoner who refused to renounce his or her affiliation with groups perceived as enemies by the regime was then taken away for execution;
 Whereas the victims included thousands of people, including teenagers and pregnant women, imprisoned merely for participating in peaceful street protests and for possessing political reading material, many of whom had already served or were currently serving prison sentences;
 Whereas prisoners were executed in groups, some in mass hangings and others by firing squad, with their bodies disposed of in mass graves;
 Whereas according to Amnesty International, the majority of those killed were supporters of the PMOI, but hundreds of members and supporters of other political groups … were also among the execution victims;
 Whereas later waves of executions targeted religious minorities, such as members of the Baha’i faith, many of whom were often subjected to brutal torture before they were killed;
 Whereas the families of the executed were denied information about their loved ones and were prohibited from mourning them in public;
 Whereas in a recently disclosed audiotape, the late Hussein Ali Montazeri, a grand ayatollah who served as Khomeini’s chief deputy, noted the regime’s efforts to target the MEK and said that the 1988 mass killings were the greatest crime committed during the Islamic Republic, for which history will condemn us;
 Whereas the current Supreme Leader Ali Khamenei was reportedly aware of, and later publicly condoned the massacre;
 Whereas in violation of its international obligations, the Government of Iran continues to systematically perpetrate gross violations of the fundamental human rights of the Iranian people; and
 Whereas the November 2, 2007, report from Amnesty International concluded there should be no impunity for human rights violations, no matter where or when they took place. The 1988 executions should be subject to an independent impartial investigation, and all those responsible should be brought to justice, and receive appropriate penalties: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Government of the Islamic Republic of Iran for the 1988 massacre, and for denying the evidence of this manifest set of crimes against humanity;
 (2)urges the Administration and United States allies to publicly condemn the massacre, and pressure the Government of Iran to provide detailed information to the families of the victims about their loved ones and their final resting places; and
 (3)urges the United Nations Special Rap­por­teur on the human rights situation in Iran and the United Nations Human Rights Council to create a Commission of Inquiry to fully investigate the massacre and to gather evidence and identify the names and roles of specific perpetrators with a view towards bringing them to justice.
			